Citation Nr: 1548651	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1954 to July 1957.  The Veteran died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a December 2011 decision, the Board denied the appeal for service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court vacated and remanded the cause of death issue for proceedings consistent with a Joint Motion for Remand.  In a July 2014 decision, the Board denied the claim.  The appellant appealed the July 2014 decision to the Court.  In May 2015, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion.


FINDINGS OF FACT

1.  The Veteran died in January 2007 in private hospice care.  The death certificate lists the immediate cause of the Veteran's death as cerebrovascular accident (CVA).  The death certificate noted that tobacco use probably contributed to the Veteran's death.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  paralysis of the right common peroneal nerve and cicatrices of the right lower extremity; left eye blindness as a residual of skull fracture, cicatrices of the skin and muscle of the right lower extremity due to trauma.  A July 2014 Board decision granted service connection for right knee osteoarthritis for accrued benefits purposes (later recharacterized as total right knee replacement with history of osteoarthritis).  

3.  A service-connected disability did not contribute substantially or materially to cause the Veteran's death, did not combine to cause the Veteran's death and did not aid or lend assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
 (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, prior to the initial rating decision in this matter, a March 2007 letter informed the appellant of all five elements of service connection, gave examples of the types of evidence the appellant could submit in support of the claim, and provided notice of the appellant's and VA's respective responsibilities for obtaining such evidence. The March 2007 letter included notice required by Hupp. 

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. Veterans Health Administration (VHA) opinions were obtained in December 2013 and February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2013 opinion did not consider whether cerebrovascular accident was related to a November 2000 right knee surgery and is therefore not adequate to decide the claim.  However, the February 2014 VHA opinion is adequate, as it was predicated on a review of the claims file, contained a review of the Veteran's medical history, considered the relevant medical facts and principles and provided a medical opinion regarding the relationship between the Veteran's November 2000 right knee surgery and his death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and an adequate medical opinion has been obtained.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cerebrovascular accident, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service Connection for the Cause of the Veteran's Death

The appellant asserts that service-connected right knee osteoarthritis contributed to the Veteran's death.  She maintains that complications resulting from a November 2000 right knee replacement surgery left her husband susceptible to subsequent  cerebrovascular accident.  

The Veteran had active duty service from September 1954 to July 1957.  Service treatment records do not show findings of cerebrovascular accident.  During service, in December 1956, the Veteran was diagnosed with a compound fracture of the skull in December 1956 following an automobile accident. 

A clinical board evaluation dated in May 1957 noted that the Veteran was admitted to the hospital in December 1956 with the diagnosis of a compound fracture of the skull.  The record indicated that the Veteran was involved in an automobile accident in December 1956, which rendered him comatose.  X-ray examination of the skull revealed the presence of air along the flax and a suggestion of a fracture through the left optic foramen.  The right knee presented a chip fracture of the fibular head and a femoral condylar deformity.  The record indicated that the right peroneal nerve was explored and found to be intensively involved in scarring.  The clinical board concluded that the Veteran's injuries precluded his return to active service.  A July 1957 entry in the service treatment records shows that the Veteran was placed on the temporary disability retired list by reason of physical disability.  

The record does not reflect that cerebrovascular accident manifested to a compensable degree within one year of separation, and the appellant does not contend otherwise.  Accordingly, service connection for cerebrovascular accident may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Subsequent to discharge from service, service connection was granted for paralysis of the right common peroneal nerve, cicatrices of the right lower extremity, blindness of the left eye, residual of skull fracture and right knee osteoarthritis.  

The Veteran died in September 2007.  A death certificate on file lists the cause of the Veteran's death as cerebrovascular accident.  

A private treatment record dated in April 2000 noted that a carotid ultrasound showed high grade critical stenosis of the right internal carotid artery.  The Veteran was to see a physician for possible surgery.  Diagnoses included old cerebrovascular accident with recent TIA and high grade right carotid stenosis.  

A subsequent April 2000 record from the same physician noted that the Veteran had undergone right carotid surgery the prior week.  

On November 21, 2000, the Veteran underwent a right total knee replacement at Greenville Hospital.  A medical record the day after the surgery noted that the Veteran had full weightbearing as tolerated.  He was noted to be participating in therapy and was receiving Coumadin for deep vein thrombosis prophylaxis.   The record noted several chronic medical diagnoses, including carotid endarterectomy in April 2000 and a history of transient ischemic attack times four.  

Private medical records from Anderson Area Medical Center, dated on November 25, 2000, noted that the Veteran had just been discharged that day after knee replacement surgery.  He had begun having back pain at home and increasing shortness of breath and diaphoresis.  He was admitted to coronary care with a diagnosis of acute congestive heart failure and possible myocardial infarction.  The Veteran underwent left heart catheterization.  Arrangements were made for a transfer to another hospital for coronary artery bypass graft surgery.  The Veteran was admitted to the Greenville Hospital System in November 2000.

An April 2001 treatment record from Anderson Area Medical Center noted that the Veteran's spent several months in Greenville Hospital, where he was sent for coronary bypass.  However, this was never done due to other complications, including renal failure.  The Veteran was hospitalized for two months for hypoxia, right pleural effusion, congestive heart failure and pneumonia.  He was discharged in May 2001.  

A private treatment record from Dr. W.D., dated in June 2001 noted that the Veteran had a myocardial infarction and left-sided cerebrovascular accident with right sided weakness after knee surgery a few months prior.  

Treatment records from Anderson Area Hospital, dated in February 2002, noted an assessment of generalized weakness, dehydration and reported hyperglycemia.   

A VA examination dated in February 2004 noted that the Veteran had both a stroke and a heart attack in the perioperative period after right knee replacement.

Treatment records from HealthSouth noted that, in August 2006, the Veteran developed left-sided weakness while trying to get dressed.  A CT showed old strokes but no acute stroke.  He was admitted with a diagnosis of stroke secondary to clinical presentation.  

A report from a private hospice, dated in May 2007, shows that the Veteran was admitted to the hospice in December 2006 with a diagnosis of status/ post CVA.  He continued to decline in a home care setting.  The Veteran died in January 2007.

In May 2009, a VA medical opinion was obtained.  The examiner opined that it is less likely than not that the Veteran's service-connected conditions, including scars, blindness in the left eye,  and paralysis of the right external popliteal nerve, contributed to the Veteran's death.  The examiner explained that the conditions were localized problems, particularly scars and blindness in the left eye, which could in no way reasonably be expected to contribute to the Veteran's death.  Regarding paralysis of the right external peroneal nerve, this had been present since 1952.  The examiner opined that, at most, decreased mobility of the left leg may be expected to increase the risk of deep venous thrombosis.  However, as stated in the review of record notes above the venous Doppler, at least on one occasion demonstrated no evidence for deep venous thrombosis.  The examiner noted that the Veteran had multiple other risk factors for cerebrovascular accident, including diabetes, hypertension and tobacco abuse, none of which were service-connected.  In addition, he had fairly severe carotid artery stenosis.  The examiner opined that these factors were more likely than not the primary contributors to cerebrovascular accident, not the Veteran's service-connected conditions.  An October 2012 Joint Motion determined that the September 2009 opinion was inadequate on the issue of whether the Veteran's right knee surgery contributed to his death.  See Reonal v. Brown, 5 Vet. App. 458, 460-1 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).   Therefore, the opinion does not provide evidence either for or against the claim.

The appellant's representative submitted an opinion from a private physician, Dr. P.C., dated in August 2013.   Dr. P.C. noted that the Veteran underwent right knee arthroplasty in November 2000.  At the time of the surgery, he was noted to suffer from hypertension, hyperlipidemia, peripheral vascular disease, renal artery stenosis, hiatal hernia, sinus problems and previous transient ischemic attack (TIA) times four.

Dr. P.C. noted that the Veteran returned to the hospital the day that he was discharged with shortness of breath and chest pain.  He was diagnosed with acute myocardial infarction.  Dr. P.C. opined that the Veteran's perioperative stroke in November 2000 put him at a higher risk for another stroke.  He stated that 25 to 35 percent of Americans who suffer a stroke will have another stroke in their lifetime.  He noted that, during the perioperative period after the November 2000 right knee surgery, the Veteran suffered an acute myocardial infarction and left sided cerebrovascular accident which resulted in worsened debility.  Dr. P.C. stated that, over the next seven years, the Veteran struggled with the effects of his stroke and suffered a severe right-sided stroke in 2006.  He opined that the combination of
bi-hemispheric cerebral damage culminated in hospice care and eventual death.  Dr. P.C. opined that, although the Veteran suffered from a number of non-service related medical problems, including hypertension, diabetes and peripheral vascular disease, without the initial right knee injury suffered in service, it is unlikely that the Veteran would have ever required the right knee arthroplasty and suffered the perioperative stroke.  He opined that this stroke, in turn, made it much more likely that the Veteran would eventually have another stroke.  Dr. P.C. concluded that it is as likely as not that the in-service motor vehicle collision and subsequent right knee injury directly contributed to the Veteran's death.  

A VHA medical opinion was obtained from an orthopedic surgeon in December 2013.  The examiner opined that the Veteran more likely than not had a service-related injury of the right knee leading to post traumatic arthritis of the right knee and eventual right knee replacement in November of 2000.  The examiner noted that, prior to the knee replacement, the Veteran had a history of TIA's (transit ischemic episodes) and was diabetic with hypertension and a 50-year history of smoking, all contributing to significant risk factors for knee replacement surgery.  In April of 2000, he had carotidendarectomy.  Prior to surgery, he was evaluated by a cardiac stress test, which was negative.  Post knee surgery, he was diagnosed with a heart attack and coronary angiography showing severe coronary artery stenosis.  He was scheduled for coronary artery bypass but developed problems with one of his renal arteries, and the cardiac surgery was postponed.  He later had a stroke in 2001.  On November 25, 2000, after knee replacement, his blood pressure was high at 263/212 despite treatment.  He continued to have many problems related to diabetes, high blood pressure and limited mobility due to stroke.  The examiner opined that,  judging from the record, the Veteran died of a CVA related to his medical problems, smoking, high blood pressure, hyper cholesterol anemia, carotid artery stenosis and coronary artery stenosis.  Despite all of his blood pressure medications, his blood pressure was not under control.  The examiner opined that this was the most likely cause of his stroke.  The examiner concluded that the Veteran's death was caused by a fatal stroke not related to his right knee surgery.  

The February 2013 opinion did not address whether the November 2000 right knee surgery resulted in a left sided CVA and myocardial infarction in the perioperative period, thereby leading to another CVA in September 2006.   Therefore, an additional VHA opinion was obtained in February 2014 to address that issue.

The February 2014 VHA opinion was provided by a cardiologist who reviewed the claims file.  The examiner noted that office notes from March 1999 showed that no prior history of myocardial infarction or angina was noted, though q waves were noted to be present in the inferior leads, suggesting a prior myocardial infarction.  The examiner noted that office notes from October 2000 showed a blood pressure of 200/100, EKG showing a right branch bundle block and lateral T wave inversions.  He noted that knee surgery was performed on November 22, 2000.  A consult on November 22, 2000 did not document chest pain or significant neurologic deficit.  A discharge summary dated on November 24, 2000 did not mention neurologic or cardiac complications.  The examiner noted that the Veteran was admitted to another hospital on November 25, 2000 with dyspnea and chest pain.  Notes showed no neurological deficit  but documented significantly elevated blood pressure and a clinical picture suggestive of pulmonary edema.  An EKG showed inferolateral and anterolateral ST segment depression but no ST elevation.  The Veteran ruled in for a non ST elevation myocardial infarction.  

The VA examiner opined that the Veteran appeared to have an established peripheral and cerebrovascular atherosclerotic disease, prior to his knee surgery in November 2000.  The examiner noted that this was indicated by his prior history of TIA's, probable retinal artery embolism to the right eye, CT scan findings of old left frontal lobe infarct and history of prior renal endarterectomy.  The examiner stated that the EKG findings of inferior q waves suggest a prior myocardial infarction, presumably silent.  The examiner noted that the Veteran underwent right carotid endarterectomy in April 2000.  

The examiner stated that no cardio or neurologic complications were noted to occur in the immediate postoperative period after the right knee surgery on November 21, 2000.  The examiner stated that the non ST elevation MI that occurred on November 25, 2000, after his discharge, is unlikely related to the knee surgery.  He stated that periprocedural myocardial infarctions are more likely to occur during surgery or in the immediate postoperative period.  He stated that the Veteran's severe hypertension may have contributed to the non ST elevation myocardial infarction and pulmonary edema, in a patient who most likely had preexisting (though asymptomatic) multivessel coronary artery disease.  The examiner noted that there was no significant neurologic deficit recorded when the Veteran presented to the emergency room on November 25, 2000 or when he was transferred to Greenville hospital for coronary artery bypass on November 29, 2000.  He opined that any cerebrovascular accident that occurred subsequently is likely due to the Veteran's established cerebrovascular disease and unlikely to be related to his knee surgery.  The examiner opined that the subsequent cerebrovascular accident in 2006 is also likely due to a progression of cerebrovascular atherosclerotic disease and is unlikely related to the knee surgery of November 2000.  

In May 2014, the appellant's representative submitted an addendum opinion from Dr. P.C.  Dr. P.C. noted that the Veteran suffered from chronic knee pain secondary to an injury suffered while in service and eventually underwent right total knee replacement on November 21, 2000.  On the fourth post-operative day, he presented to an outside hospital with symptoms of acute pulmonary edema.  He was diagnosed with perioperative myocardial infarction.  After cardiac catheterization revealed multivessel disease, he was transferred back to Greenville Hospital for coronary artery bypass grafting on November 29, 2000.  Dr. P.C. noted that myocardial infarction after non-cardiac surgery is a dreaded and often overlooked complication, and patients experiencing perioperative myocardial infarction after non-cardiac surgery have much higher hospital mortality rates.  He indicated that he reviewed the discharge sheets from Greenville Hospital ( for the hospitalization from November 2000 to February 2001).  He noted that the Veteran's discharge diagnoses included 434.91, which refers to cerebral artery occlusion, unspecified, with cerebral infarction.  Dr. P.C. noted that treatment records dated in February 2001, as well as a VA examination report dated in February 2004, showed a history of stroke.  

Dr. P.C. opined that the Veteran's symptoms met the criteria for perioperative myocardial infarction.  He noted that the Veteran's hospitalization included a multitude of medical complications, including acute ischemic stroke with 
right-sided weakness.  Due to the complications he was not able to undergo bypass surgery.  He stated that the Veteran had both a stroke and a heart attack in February 2001 and went on to have another stroke in August 2006, this time with left-sided symptoms.  After his stroke, his symptoms progressed, and he died in January 2007.  Dr. P.C. concluded that the Veteran suffered from a service-connected knee injury, which eventually required a total knee arthroplasty.  In the perioperative period, he suffered complications, including acute myocardial infarction and CVA.  Over the next 5 years, his health continued to deteriorate and he eventually died from complications of another stroke.  Dr. P.C. opined that the original perioperative stroke put the Veteran at a significantly higher risk for a subsequent cerebrovascular accident.  He opined that the medical record demonstrates a nexus between the Veteran's original knee surgery in 2000, his perioperative complications, subsequent stroke and eventual death. 

The Board is presented with conflicting medical opinions.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board places greater weight on the February 2014 VHA opinion than the opinions from Dr. P.C.  The VHA opinion addressed the Veteran's medical history both before and after the knee replacement surgery.  Dr. P.C. did not discuss specific treatment records prior to the November 2000 surgery in any significant manner, aside from mentioning that, at the time of surgery, the Veteran was noted to suffer from hypertension, hyperlipidemia, peripheral vascular disease, renal artery stenosis, hiatal hernia, sinus problems and previous transient ischemic attack (TIA) times four.  The February 2014 VHA also included a more thorough analysis of the medical data in support of his conclusion.   The VHA examiner supported his opinion with an analysis of EKG studies dated in October 1999, October 2000 and November 2000 and referred to the results of the EKG studies in support of his conclusion that the Veteran had established cerebrovascular disease prior to his knee replacement surgery.  

The physician who provided the February 2014 VHA opinion is a cardiologist, while Dr. P.C. is an emergency medicine specialist.  The Board finds the VHA examiner's opinion regarding the etiology of the Veteran's cerebrovascular accident to be of higher probative value upon his medical expertise regarding cardiovascular conditions.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).

The Board has considered the journal article submitted by Dr. P.C., entitled,  "Timing of Acute Myocardial Infarction in Patients Undergoing Total Hip or Knee Replacement:  A Nationwide Cohort Study."  The journal article reflects a conclusion that the risk of acute myocardial infarction is increased during the first two weeks after surgery.  The Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228  (1999).  The Board finds that the journal article provided by Dr. P.C. is not sufficient to establish a causal link between the Veteran's knee replacement surgery and his cause of death, as it does not pertain to a specific relationship between total knee replacement surgery and cerebrovascular accident, and more significantly it does not address the very specific facts of this case.  Further, the Board has also assigned lesser probative weight to this journal article given the lessened probative weight accorded by the Board to the accompanying medical opinion as outlined in this decision.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the February 2014 VHA specialist's opinion on which it bases its determination that service connection for the cause of the Veteran's death is not warranted.

The Board has also considered the statements of the appellant and her family, as well as the evidence she presented in support of the claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the cause of the Veteran's death is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish any association between the Veteran's death and service.

For these reasons, the Board finds that there is a preponderance of the evidence against the claim for service connection for the cause of the Veteran's death.  Although the Board is sympathetic to the appellant's sincere belief that the Veteran's death was related to right knee surgery, service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


